IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Antonio Rosario,                                 :
                              Petitioner         :
                                                 :
               v.                                :   No. 474 M.D. 2020
                                                 :   Submitted: July 22, 2022
The PA Dep’t of Corrections,                     :
                        Respondent               :

BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                                   FILED: November 29, 2022

               Antonio Rosario (Petitioner), currently incarcerated at the State
Correctional Institution at Houtzdale (SCI-Houtzdale), has filed pro se a petition for
review in this Court’s original jurisdiction against the Pennsylvania Department of
Corrections (Department). Essentially, Petitioner alleges that SCI-Houtzdale failed
to deliver certain personal property ordered for him by his family. Following the
close of relevant pleadings, the Department filed a motion for judgment on the
pleadings. Upon review, we sua sponte hold that we lack jurisdiction to consider
the petition for review and consequently transfer this matter to the Court of Common
Pleas of Clearfield County for disposition.1



       1
          We take judicial notice of the fact that SCI-Houtzdale is located in Clearfield County.
See Pa. Dep’t of Corrs., SCI-Houtzdale, https://www.cor.pa.gov/Facilities/StatePrisons/Pages/
Houtzdale.aspx (last accessed Nov. 28, 2022); Pa.R.E. 201(b) (“The court may judicially notice a
fact that is not subject to reasonable dispute because it: (1) is generally known within the trial
court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.”).
                                     BACKGROUND2
               Petitioner is incarcerated at SCI-Houtzdale. Since November 2019,
Petitioner’s family has ordered books on his behalf. Petitioner has not received all
the books ordered, and some books arrived with posters missing. Thereafter,
beginning in January 2020, Petitioner filed grievances with the Department, which
were denied, and Petitioner’s subsequent administrative appeals were unsuccessful.
               In September 2020, Petitioner filed a petition for review with this Court.
Asserting his constitutionally protected freedom of speech and alleging an
intentional deprivation of his property, Petitioner requested compensatory and
punitive money damages as well as some form of declaratory or injunctive relief.
Pet. for Rev., ¶¶ 10-12.3 The Department filed an answer with new matter, in which
the Department described its security and delivery policies and procedures and
pleaded several affirmative defenses. See Dep’t’s Answer & New Matter, 10/21/20.
In November 2020, Petitioner filed an answer to the Department’s new matter.
Thereafter, in September 2021, the Department filed its motion for judgment on the
pleadings.
                                            ISSUE
               The Department asserts that Petitioner’s response to its new matter was
incomplete, that Petitioner has admitted to numerous well-pleaded facts therein, and




       2
          We derive the following facts, which we accept as true for purposes of this disposition,
from Petitioner’s petition and its attached exhibits. See Pet. for Rev., 9/1/20.
        3
          Specifically, in addition to money damages, Petitioner seeks an investigation and review
of DOC’s “current policy/procedures for obtaining books, publications, etc.” and its “[g]rievance
[policy]/procedures[.]” Pet. for Rev., ¶¶ 11, 12.


                                                2
that, accordingly, the Department is entitled to judgment in its favor. Dep’t’s Mot.
for J. on the Pleadings, 9/21/21, ¶¶ 6, 7(a)-(f).4, 5
                                        DISCUSSION
               Preliminarily, we address our jurisdiction to consider Petitioner’s
claims.6 Generally, the Commonwealth Court has original jurisdiction in cases
asserted against “the Commonwealth government, including any officer thereof,
acting in his official capacity.” 42 Pa.C.S. § 761(a)(1). However, there are
exceptions to this general rule. For example, it is well settled that “all actions against
the Commonwealth or its officers acting in their official capacity for money damages
based upon tort liability fall outside the scope of the Commonwealth Court’s original
jurisdiction and are properly commenced in the courts of common pleas.”
Stackhouse v. Pa. State Police, 832 A.2d 1004, 1008 (Pa. 2003) (citation omitted);
see 42 Pa.C.S. § 761(a)(1)(v) (excluding “actions or proceedings in the nature of
trespass” from our original jurisdiction).7              This exception also encompasses
“statutory claims such as 42 U.S.C. §§ 1983 and 1985” because “the plaintiff seeks
the same redress in the form of money for an unlawful injury.” Hill v. Dep’t of Env’t
Prot., 679 A.2d 773, 774 (Pa. 1996) (citation omitted).




       4
           The Department further avers that non-privileged incoming mail is entitled to less
protection and that Petitioner is unable to prove that the Department acted negligently in handling
Petitioner’s mail. Dep’t’s Mot. for J. on the Pleadings, ¶ 7(g)-(h).
        5
          Petitioner has not filed a response to the Department’s motion or a brief in opposition
thereto.
        6
          The Department has not challenged our jurisdiction. Nevertheless, we may address our
jurisdiction sua sponte. Pennhurst Med. Grp., P.C. v. Dep’t of Pub. Welfare, 796 A.2d 423, 425
n.2 (Pa. Cmwlth. 2002).
        7
          An action in trespass seeks “redress in the shape of money damages for any unlawful
injury done to the plaintiff, in respect either to his person, property, or rights, by the immediate
force and violence of the defendant.” Balshy v. Rank, 490 A.2d 415, 420 (Pa. 1985) (cleaned up).


                                                 3
               This Court retains ancillary jurisdiction over such claims if they are
related to a claim within this Court’s original jurisdiction. 42 Pa.C.S. § 761(c).
Nevertheless, the mere inclusion of claims for declaratory or injunctive relief,
particularly where “premised upon the same events,” does not “transform a [petition]
from one sounding in trespass into the type of matter . . . belonging within the
Commonwealth Court’s original jurisdiction.” Stackhouse, 832 A.2d at 1008; see
also Miles v. Beard, 847 A.2d 161, 165 (Pa. Cmwlth. 2004); Mayo v. Dep’t of Corr.
(Pa. Cmwlth., No. 479 M.D. 2018, filed Dec. 9, 2020) (unreported), slip op. at 5,
2020 WL 7238534 at *3.8
               Mayo, a recent panel decision by this Court, is analogous. In that case,
a state inmate challenged the policies and procedures of the Department in screening
and confiscating his incoming personal mail, including educational items related to
the legal system. Mayo, slip op. at 1, 2020 WL 7238534 at *1. The inmate sought
a declaratory judgment that the Department had improperly interfered with his
ability to educate himself, the return of his property, and money damages in
compensation for the Department’s alleged transgressions. Id. Citing Stackhouse
and Miles, the panel sua sponte concluded that the Commonwealth Court lacked
original or ancillary jurisdiction. Id. at 7, 2020 WL 7238534 at *4.
               As in Mayo, Petitioner challenges the Department’s policies and
procedures related to inmate mail deliveries.                 As in Mayo, Petitioner seeks
declaratory or injunctive relief as well as money damages to compensate him for his
alleged loss of property and to punish the Department for its alleged transgressions.9

       8
           We may cite unreported decisions of this Court for their persuasive value. See Section
414(a) of the Commonwealth Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).
         9
           In Mayo, it is unclear whether the petitioner framed his claims in constitutional terms or
merely tort. See generally Mayo. Here, the transgressions alleged by Petitioner include a violation
of his freedom of speech and the intentional deprivation of his property. Pet. for Rev., ¶¶ 8, 10.


                                                 4
As in Mayo, we lack original or ancillary jurisdiction over Petitioner’s claims. See
id.; see also, e.g., Stackhouse, 832 A.2d at 1008 (concluding that monetary
compensation sought for alleged improper invasion of privacy and reputational
interests deprived the Commonwealth Court of jurisdiction); Miles, 847 A.2d at 165
(concluding that the Court lacked jurisdiction because the request for injunctive
relief did not transform the substance of claims seeking compensatory and punitive
damages for alleged violation of 42 U.S.C. § 1983).
                                   CONCLUSION
             For the reasons set forth above, we lack original or ancillary jurisdiction
to consider this petition for review and, therefore, transfer it to the Court of Common
Pleas of Clearfield County for disposition, which shall treat it as a complaint filed in
its original jurisdiction. Stedman v. Lancaster Cnty. Bd. of Comm’rs, 221 A.3d 747,
760-61 (Pa. Cmwlth. 2019) (en banc). Upon that court’s receipt of the record, that
court shall resolve the Department’s pending Motion for Judgment on the Pleadings.




                                 LORI A. DUMAS, Judge




                                           5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Antonio Rosario,                          :
                           Petitioner     :
                                          :
             v.                           :   No. 474 M.D. 2020
                                          :
The PA Dep’t of Corrections,              :
                        Respondent        :

                                        ORDER


      AND NOW, this 29th day of November, 2022, it is hereby ORDERED that
Petitioner Antonio Rosario’s Petition for Review is TRANSFERRED to the Court
of Common Pleas of Clearfield County (Common Pleas), because this Court lacks
original or ancillary jurisdiction.
      The Commonwealth Court’s Prothonotary shall transmit the record of the
above-captioned proceedings to Common Pleas’ Prothonotary, together with a copy
of this opinion and order, as well as a certified copy of this matter’s docket entries.
Subsequent to transfer, the assigned Common Pleas judge shall rule upon the
Department of Corrections’ unresolved Motion for Judgment on the Pleadings.




                                  LORI A. DUMAS, Judge